Citation Nr: 1630635	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  14-26 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected cervical spine disability.

4.  Entitlement to service connection for a pinched nerve disability, to include as secondary to service-connected cervical spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of the hearing is in the Veteran's file. 

The issues of entitlement to service connection for PTSD, entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected cervical spine disability and entitlement to service connection for a pinched nerve disability, to include as secondary to service-connected cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2009 rating decision, the RO denied service connection PTSD; the Veteran did not appeal that decision or submit material evidence within the year following notification of that decision.
 
2.  Evidence associated with the claims file since the April 2009 denial relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The April 2009 RO decision, which denied the Veteran's claim of service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).
 
2.  New and material evidence has been received to reopen the claim of service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for PTSD was originally denied in an April 2009 rating decision on the basis that the evidence did not show a link between the Veteran's current symptoms and an in-service stressor.  It was noted that the Veteran had not submitted information needed to verify an in-service stressor.  The Veteran did not file a notice of disagreement for the claim, nor was any material evidence received during the remainder of the appeal period.  Therefore, the April 2009 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In December 2010, the Veteran submitted the instant request to reopen the claim of service connection.  The evidence associated with the claims file since the April 2009 rating action includes the Veteran's lay statement regarding an in-service stressor, an August 2014 PTSD disability benefits questionnaire which reflected a diagnosis of PTSD and hearing testimony from the Veteran's May 2016 videoconference Board hearing.  The evidence noted is "new" because it was not previously submitted to agency decision makers.  

At his May 2016 videoconference Board hearing, the Veteran testified that while in service, he saw a fellow Navy service member fall overboard.  He noted that he tried to grab him, but that he couldn't catch him.  The Veteran reported having nightmares.  He also noted that he had been speaking with a psychiatrist which had caused him to think about new issues that were "hidden."  He noted that he was quick to anger, was isolated, did not have a good relationship with his family, did not like crowds and had difficulty sleeping which he believed was due to his active duty service.   

The Veteran submitted a copy of the Deck Log dated in May 1974 which included that name of the Navy service member who fell overboard.    

In addition, the Veteran submitted a correspondence noting that someone in his company committed suicide after boot camp.  He also noted that while onboard the USS Detroit, a Russian Naval ship was on a course to hit the ship the Veteran was on, but avoided a collision at the last moment.  He also noted racial tensions and his fear of not being able to go to sleep while in service.  

The Board finds that the lay statements and hearing testimony by the Veteran relate to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for PTSD.  This is particularly so for the purpose of reopening a claim.  Evidence received is generally presumed credible.  See Justus, 3 Vet. App. at 513.  Having found that new and material evidence has been added to the record, the Veteran's claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.


ORDER

As new and material evidence has been received, the claim of service connection for PTSD is reopened and to this limited extent, the appeal is granted.


REMAND

The Board finds that additional development is required for the claims on appeal.

Regarding the claim for service connection for PTSD, the Board has reopened the claim upon finding that new and material evidence has been received.  The Board must remand the claim so that the RO may adjudicate the merits of the service connection claim in the first instance.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

A service treatment record dated in August 1976 notes that the Veteran was anxious due to being on 15 days of hard labor.  A provisional diagnosis of situational reaction was noted.  

A VA post treatment note dated in August 2007 shows an impression of PTSD.  

A Formal Finding letter dated in May 2011 reflects that the Veteran had not provided stressor information sufficient to use for corroboration of an in-service stressor.  

An August 2014 PTSD disability benefits questionnaire shows that the Veteran was diagnosed with PTSD.  Symptoms of depressed mood, anxiety, chronic sleep impairment, flattened affect, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances and an inability to establish and maintain effective relationships was noted. 

At the Veteran's May 2016 videoconference Board hearing, he reported seeing a fellow Navy service member fall overboard.  He stated that he tried to grab him, but that he couldn't catch him.  The Veteran reported having nightmares.  He also noted that he was isolated, did not have a good relationship with his family, did not like crowds and had difficulty sleeping which he believed was due to his active duty service.   

Of record is a Deck Log dated in May 1974 which included that name of the Navy Officer, Josn Lovell, who fell overboard while the Veteran was on a ship during active duty service.    

In addition, the Veteran submitted a correspondence noting receiving therapy from Dr. Gibson.  The Veteran reported that during his sessions, he remembered that someone in his company committed suicide after boot camp.  He also noted that while onboard the USS Detroit, a Russian Naval ship was on a course to hit the ship the Veteran was on, but avoided a collision.  He also noted racial tension and his fear of not being able to go to sleep while in service.  

A review of the record shows that the Veteran has not been afforded a VA examination specifically in connection with this claim.  Generally, VA is required to provide an examination when the evidence of record indicates that a current disorder "may be associated" with a Veteran's military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This evidentiary requirement is a low threshold.  Id.  Such evidence exists and the Board finds that a VA examination and medical opinion are warranted to determine whether any current or previously diagnosed PTSD is related to the Veteran's active duty service.

If a diagnosis of PTSD is confirmed, an attempt at verification of the Veteran's claimed stressors, to include verification of the Veteran being aboard the USS Detroit in May 1974 and the service member who fell overboard will be required.

Regarding the Veteran's claims for service connection for a lumbar spine disability, to include as secondary to service-connected cervical spine disability and entitlement to service connection for a pinched nerve disability, to include as secondary to service-connected cervical spine disability, service treatment records are silent for complaint and treatment for the middle to lower back.

The Veteran was afforded a VA thoracolumbar spine examination in October 2014.  The Veteran reported being in a car accident while in service.  He reported feeling shooting pain down the sides of his spine in his lower back.  He noted taking medication and attending physical therapy for the pain.  Less movement than normal and pain on movement were noted upon examination.  A diagnosis of degenerative arthritis of the spine was provided.  The VA examiner noted that the Veteran's claimed arthritis and pinched nerve in the back were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner stated that the Veteran suffered from back spasms after an automobile accident while in service.  There was no medical evidence to support the Veteran's current degenerative joint disease was a result of the acute back spasms suffered in the accident. 

At the Veteran's May 2016 videoconference Board hearing, he noted that he experienced pain and stiffness in his back.  He also noted radiating pain from his neck.  The Veteran indicated that his lumbar spine and pinched nerve disabilities were due to his service-connected cervical spine disability.

The record reasonably raises a secondary theory of entitlement.  The Board finds that a VA examination and medical opinions are needed to determine whether there is a direct or secondary nexus between the Veteran's lumbar spine and pinched nerve disabilities, his military service or his service-connected cervical spine disability.  Accordingly, new a VA examination is necessary to decide these claims.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand, the Veteran should also be provided with an opportunity obtain or ask VA to obtain any further private (non-VA) medical records relevant to the remanded claims.  All outstanding VA medical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed psychiatric, lumbar spine and pinched nerve disabilities.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain all outstanding and relevant and non-duplicative VA treatment records, including records from the Memphis VA Medical Center dated since 1976 and the Tuskegee VA Medical Center dated since 1995. 
 
2.  The AOJ should contact the U.S. Army and Joint Services Records Research Center (JSRRC), or other appropriate source, in an attempt to obtain evidence corroborating the Veteran's claimed stressors identified in the preceding pages of this remand, to include the Veteran being stationed on the USS Detroit and Navy service man Lovell falling overboard in May 1974.

If the JSRRC cannot locate such evidence, the AOJ must specifically document the attempts that were made to corroborate the claimed stressors and explain in writing why further attempts to locate or obtain corroborating government records would be futile.  The AOJ must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  Schedule the Veteran for a VA PTSD examination by an appropriate medical professional.  All findings reported in detail in each examination report.  The Veteran's electronic claims file should be reviewed in conjunction with the examination.

The examiner is to determine whether it is at least as likely as not (a degree of probability of 50 percent or higher) that a current or previously diagnosed PTSD condition is related to the Veteran's active service. 

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether the alleged stressor noted was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and an in-service stressor and found sufficient to produce PTSD by the examiner.

In rendering an opinion, the examiner should note the lay statements and post-service symptomatology and treatment.

A complete rationale must be provided for all opinions expressed and conclusions reached.

4.  Schedule the Veteran for a VA spine examination by an appropriate medical professional to determine the nature and etiology of any diagnosed lumbar spine disability and pinched nerve disability.  All indicated studies must be performed, and all findings reported in detail in each examination report.  The Veteran's electronic claims file should be reviewed in conjunction with the examination.

The examiner is asked to specifically address the following questions:

a) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed lumbar spine disability and pinched nerve disability are related to the Veteran's active service? 

b) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed lumbar spine disability and pinched nerve disability were caused by the Veteran's service-connected cervical spine disability?

c) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed lumbar spine disability and pinched nerve disability were aggravated (permanently increased in severity beyond the natural progress of the condition) by the Veteran's service-connected cervical spine disability?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's lumbar spine disability and pinched nerve disability prior to aggravation by the service-connected cervical spine disability.

In rendering an opinion, the examiner should note the lay statements and post-service symptomatology and treatment.

A complete rationale must be provided for all opinions expressed and conclusions reached.

5.  Finally, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


